Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.    	This communication is an Examiner’s reasons for allowance in response to application filed on 8/2/18, assigned serial 16/074916 and title “Method for measuring pose of robotic end tool”.
The prior art submitted on 8/2/18 and 3/27/19 has been considered.
The drawing filed on 8/2/18 has been approved.
2.    	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claim 7, the prior art of record does not disclose a method for measuring a pose of a robotic end tool, comprising: determining a center of a flange according to a three-dimensional feature of the flange, determining a center of the end tool according to a three-dimensional feature of the end tool; 
calculating a positional offset of the origin of the second coordinate system relative to the origin of the first coordinate system; in the first coordinate system, calculating a unit vector in a positive direction of the X-axis, a unit vector in a positive direction of the Y-axis, and a unit vector in a positive direction of the Z-axis of the second coordinate system; and collectively forming a posture transformation matrix of the second coordinate system by the unit vector of the positive direction of the X-axis, the unit vector of the positive direction of the Y-axis, and the unit vector of the positive direction of the Z-axis of the second coordinate system, and calculating a rotation offset of the second coordinate system relative to the first coordinate system by the posture transformation matrix.. This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	Claims 7-12 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALENA TRAN/Primary Examiner, Art Unit 3664